DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, sub-group C, in the reply filed on 23 August 2022 (“Reply”) is acknowledged.  The traversal is on the ground(s) that Applicant believes there would not an undue burden to examine all of Claims 17-30 together.  This is not found persuasive because the burden on examination is only one of many factors for evaluating the propriety of a holding of Lack of Unity of Invention. In the instant case, the unpatentability of Claims 17, 22, and 23 over the prior art demonstrates that original Claims 17-30 are not directed to a single, main invention, and thus fail, under PCT Rule 13.2, to satisfy the requirements of PCT Rule 13.1.
The requirement is still deemed proper and is therefore made FINAL.

Claims 21, 26, and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim (the claims are merely broad with respect to the species, not generic). Applicant timely traversed the restriction (election) requirement in the Reply.

Drawings
The drawings are objected to as failing to comply with 37 C.F.R. § 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: in Figs. 17A, 17B, “sub artery 1” and “sub artery 2.”
The drawings are further objected to because of the following informalities.
The several orientations, configurations, and/or views of the devices shown in Figs. 2A, 2B, 3, 7A-C, 8, 10, 11A, 11B, and 14 must be labeled separately, e.g., Fig. 2A-D, 3A, 3B, 7A-F, 8A, 8B, 10A,10B, 11A-D, 14A, and 14B, with corresponding revision of the specification.  37 C.F.R. § 1.84(u).
In Fig. 13, 
	the three different portions must by separately labeled, e.g., Figs. 13A-C; and 
	the top portion of the drawing, showing a cross-sectional view (see para. [0050]), must include hatching.
Figure 17A should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description, in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because of the following informalities:
the use of “is disclosed” at line 1; the use of, “are also disclosed” in the last line; and
the use of legal phraseology, “said” at line 2; penultimate line, “comprising.”

Correction is required.  See MPEP § 608.01(b).

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The disclosure is objected to because of the following informalities:

“e.g.” should be offset by commas (passim); 
[0005], lines 3 and 7, “bended” should be “bent;”
[0006], line 2, “to” should be “with;”
[0009], the sentence beginning at line 12 is grammatically suspect;
[0041], line 1, “for” should be “four;”
[0075], line 9, “operate” should be “operating;”
[0079], line 6, the sentence is grammatically incorrect;
pg. 20, last line, “so to tight” should be “to tighten;”
[0085], line 1, the sentence is grammatically incorrect; and
[0090], line 8, “being” is misused.

Additionally, in [0077], with respect to ref. nos. 502, 503, the terms “distal” and “proximal” appear to be reversed.

Appropriate correction is required.

Claim Objections
Claims 17, 19, 23-25, 27, 29, and 30 are objected to because of the following informalities:
Claim 17, line 5, “the opposed lateral side” technically lacks a positive antecedent basis, but is understood as “a lateral side of said bendable portion opposite to said [first] lateral side” – Applicant should better delineate first and second lateral sides and their mutual positional relationship;
Claim 19, line 1, the sentence is missing “an;”
Claim 23, 
	line 9, “distal” is misused;
	penultimate line, “and” (second occurrence) is extraneous; 
Claim 24, line 1, “and/or” is grammatically incorrect; 
Claim 25, lines 1-4, the claim is grammatically incorrect and includes extraneous words;
Claim 27, line 1, the claim includes extraneous word(s);
Claim 27, line 1, the claim includes extraneous word(s);
Claim 29, 
	line 1-2, “a first and second tapered fasteners” is grammatically incorrect; 
	line 2, “and adapted” is grammatically incorrect in the sentence;
	lines 2-3, the claim is generally grammatically incorrect.
Claim 29 has been treated as if written as follows (but Applicant is still required to rewrite the claim):

	The system of claim 23, [[wherein it]] further [[comprises a]] comprising: 
	first and second tapered fasteners [[and]] adapted to releasably engage and tighten said gripping and ungripping means [[and]] of said first and second handles and, respectively.

	Claim 30, 
		lines 1 and 2, “or” is extraneous in two occurrences; and
		lines 4-5, the claim is grammatically incorrect.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	In Claim 23, line 9, the “means for gripping and ungripping” has been interpreted to be the collet(s) 410, 510.

	Claim 17, last two lines, “the actuation region can be located” makes optional the location of the actuation region and therefore does not further limit the claim; see M.P.E.P. § 2111.04.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20, 22-25, and 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for the following limitations the Claim 17:
	lines 7-8, “said proximal end” (treated as “said proximal end portion”);
	line 10, “ the bendable region” (treated as “the bendable portion”); and
	line 12, “said proximal end” (treated as “said proximal end portion”).
	Claim 29, line 1, recites “it” – it is unclear to which structure the word refers.
	The remaining claims are rejected as depending from Claim 17 or 29 and not curing the deficiencies noted above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent App. Publ. No. 2005/0119614, by Melsky (“Melsky”).
	Melsky describes a guidewire substantially as recited in Claim 17, as follows.
Claim 17: A steerable guidewire (Figs. 1, 3) having an elongated body defining a longitudinally-arranged lumen (16), said device comprising: 
a) a proximal end portion (the bottom part of the device, as shown in figure 1,
which is covered by a sheath); 
b) a distal end portion (32 and the portion of the end cap 20) comprising a bendable portion (steering region 32, see Fig. 3) and a tip (20), said bendable portion comprising a reinforcement structure (26) located on a lateral side and a flexible, stress relief portion (as seen in figure 1 and 2, the bendable portion includes a coiled member. This coiled member has its coils in a spaced-apart configuration to allow the device to bend, as shown in Fig. 3. Therefore, the coil also functions as a stress relief portion. It is noted that the coil extends along the whole circumference of any cross section at any point of the region 32, and therefore it is also present in the opposed lateral side of the side where the reinforcement structure 26 is located) located on the opposed lateral side; 
c) a pull wire (34) connected to said bendable portion (the wire is connected to the end cap 20, which is located in the upper part of the bendable portion) and extending therefrom up to said proximal end along said lumen (see Figs. 1, 3); and 
d) an actuation region (including the bottom part of the device as in Fig. 1, which is covered by a sheath, is an actuation region, from which the pull wire extends out and is fully capable of being pulled by the user; this actuation region also includes a coiled member) adapted to impart a tension force on the pull wire resulting in a distally-directed force to the bendable region wherein
	i) said pull wire is affixed to said proximal end ([0041])and 
	ii) the actuation region can be located along the proximal end portion and/or the elongated body (the word “can” in this phrase makes the subject matter of ii optional in the claim; see Claim Interpretation section above).

Claims 17-20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent App. Publ. No. 2010/0191150, by Palme et al. (“Palme”).
	Palme describes a system substantially as claimed by Applicant, as follows.
	Claim 17: A steerable guidewire (Fig. 2; [0190]-[0191]) having an elongated body (Fig. 2, 102) defining a longitudinally-arranged lumen (Fig. 2, 110), said device comprising: 
	a) a proximal end portion (Fig. 2c, left end, attached to controller 134; see [0190]); 
	b) a distal end portion (Fig. 2, near 128) comprising a bendable portion (Fig. 2, 104) and a tip (Fig. 2, 127), said bendable portion comprising a reinforcement structure located on a lateral side (Fig. 2, 118) and a flexible, stress relief portion located on the opposed lateral side (Fig. 2, open coils of 118); 
	c) a pull wire (Fig. 2, 130) connected to said bendable portion (Fig. 2, at tip 127) and extending therefrom up to said proximal end along said lumen (Fig. 2, showing core wire 130 extending proximally; [0190], describing core 130 extending to handle 134); and 
	d) an actuation region adapted to impart a tension force on the pull wire resulting in a distally-directed force to the bendable region (being that portion of the guidewire on which the handle operates, see [0190])
	wherein 
		i) said pull wire is affixed to said proximal end (the core 130 extends to and is or is included in the proximal end of the guidewire, which is what is defined by the claim) and 
		ii) the actuation region can be located along the proximal end portion and/or the elongated body (see above concerning interpretation of this clause; also, Palme’s actuation region is located at the proximal end portion at the handle).
	Claim 18: (The device of claim 17,) wherein said actuation region comprises a coiled member (Fig. 2, coil 102).
	Claim 19: (The device of claim 17,) wherein the reinforcement structure is integral part of the elongated body ([0190]: “non-expandable side 138 is defined by a series of welds (not shown),” thus causing the welds to be integral with the coil in the distal portion).
	Claim 20: (The device of claim 17,) wherein the bendable portion comprises a coiled member (Fig. 2, coil 102 in section 104).
	Claim 22: (Previously presented) A system comprising the device of claim 17 and an actuator (Fig. 2c, handle 134; [0179], [0186]) adapted to impart a tension force on the pull wire, by acting on the actuation region, resulting in a distally-directed force to the bendable region (id.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Melsky as applied to Claim 17 above, and further in view of U.S. Patent No. 5,605,162, granted to Mirzaee et al. (“Mirzaee”).
Melsky describes a device substantially as claimed by Applicant, see above, but does not describe the subject matters of Claims 22 and 23.
Mirzaee relates to a steerable guidewire and is therefore from an art which is the same as, or very highly analogous to, those of Applicant’s claims and Melsky.  Mirzaee describes constructing a pullwire actuator as illustrated in Figs. 6 and 7.  More specifically, Mirzaee describes:
Claim 22: (A system comprising the device of claim 17) and an actuator (Fig. 6, 40) adapted to impart a tension force on the pull wire (col. 6, lines 42-44), by acting on the actuation region (Fig. 7, hypotube within collet 58), resulting in a distally-directed force to the bendable region (rotation of 60 changes the force on wire 11).
Claim 23: (The system of claim 22,) wherein the actuator is a torque device comprising:
a) a first handle (Fig. 7, 42, 48, 49, 54) comprising:
- an elongated body (Fig. 7, 42), a proximal end (Fig. 7, near 54) and a distal end (Fig. 7, near 50), said handle defining a lumen along its entire length (Fig. 7, lumen around distal hypotube section), and said distal end comprising means for gripping and ungripping an actuation region of the steerable guidewire (Fig. 7, collet 52);
b) a second handle (Fig. 7, 56, 58, 60) comprising:
- an elongated body (Fig. 7, 56), a proximal end (left end in Fig. 7) and a distal end (Fig. 7, near 60), said handle defining a lumen along its entire length (Fig. 7, lumen around proximal hypotube section), and said distal end comprising means for gripping and ungripping (Fig. 7, collet 58) an actuation region of the steerable guidewire;
wherein the first and second handles and are arranged in a coaxial configuration (Fig. 7, both handles extend along the axis defined by wire 11) so that they can perform a longitudinal relative displacement (“longitudinally movable tension effecting section 44”, Mirzaee, col. 6, line 58).
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to use Mirzaee’s steering handle with Melsky’s steerable cannula, because Mirzaee teaches providing the handle so that the physician can customize the flexibility of the cannula during its use (see Mirzaee, col. 3, lines 29-40).

Claims 23-25, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Palme as applied to Claim 17 above, and further in view of Mirzaee.
	Palme describes a system substantially as claimed by Applicant; see above.  Palme does not, however, describe the subject matters of Claims 23-25, 28, and 29.
Mirzaee relates to a steerable guidewire and is therefore from an art which is the same as, or very highly analogous to, those of Applicant’s claims and Palme.  Mirzaee describes constructing a pullwire actuator as illustrated in Figs. 6 and 7.  More specifically, Mirzaee describes:
Claim 22: (A system comprising the device of claim 17) and an actuator (Fig. 6, 40) adapted to impart a tension force on the pull wire (col. 6, lines 42-44), by acting on the actuation region (Fig. 7, hypotube within collet 58), resulting in a distally-directed force to the bendable region (rotation of 60 changes the force on wire 11).
Claim 23: (The system of claim 22,) wherein the actuator is a torque device comprising:
a) a first handle (Fig. 7, 42, 48, 49, 54) comprising:
- an elongated body (Fig. 7, 42), a proximal end (Fig. 7, near 54) and a distal end (Fig. 7, near 50), said handle defining a lumen along its entire length (Fig. 7, lumen around distal hypotube section), and said distal end comprising means for gripping and ungripping an actuation region of the steerable guidewire (Fig. 7, collet 52);
b) a second handle (Fig. 7, 56, 58, 60) comprising:
- an elongated body (Fig. 7, 56), a proximal end (left end in Fig. 7) and a distal end (Fig. 7, near 60), said handle defining a lumen along its entire length (Fig. 7, lumen around proximal hypotube section), and said distal end comprising means for gripping and ungripping (Fig. 7, collet 58) an actuation region of the steerable guidewire;
wherein the first and second handles and are arranged in a coaxial configuration (Fig. 7, both handles extend along the axis defined by wire 11) so that they can perform a longitudinal relative displacement (“longitudinally movable tension effecting section 44”, Mirzaee, col. 6, line 58).
	Claim 24: (The system of claim 23,) wherein said gripping and ungripping means and/or [sic] comprise a spring collet clamp (Mirzaee Fig. 7, 52, 58).
	Claim 25: (The system of claim 23,) wherein said distal ends and/or of said first and second handles and comprise a tapered tip adapted to engage said gripping and ungripping means and/or and tighten them upon a longitudinal relative displacement of said first and second handles and [sic] (Mirzaee Fig. 7, 48, 56 have tapers where they contact the collets).
	Claim 28: (The system of claim 23,) wherein the first and second handles and are arranged in a coaxial male-female configuration (Mirzaee Fig. 7, the handles are coaxial, i.e., are positioned around the same axis, which is the centerline of wire 11; and are in a male-female configuration because element 66 – which is part of the distal handle - is within element 64 – which is part of the proximal handle).
	Claim 29: (The system of claim 23,) wherein it further comprises a first and second tapered fasteners and adapted to releasably engage and tighten said gripping and ungripping means and of said first and second handles and, respectively (see above for the interpretation of Claim 29; Mirzaee, col. 6, lines 42-67).
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to use Mirzaee’s steering handle (which includes all of the features of Claims 23-25, 28, and 29) with Palme’s steerable cannula as its steering handle, because Mirzaee teaches providing the handle so that the physician can customize the flexibility of the cannula during its use (see Mirzaee, col. 3, lines 29-40).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Palme and Mirzaee as applied to Claim 28 above, and further in view of U.S. Patent No. 6,554,794, by Mueller et al. (“Mueller”).
Palme and Mirzaee together describe a system substantially as claimed by Applicant; see above.  They do not, however, describe that one of the first or second handle comprises a longitudinal slot along its body, and the other of the first or second handle comprises a protrusion adapted to fit and slide along said longitudinal slot, and comprising a gear rotational actuator adapted to engage said protrusion and operate upon rotation a longitudinal relative displacement of said first and second handles, as recited in Claim 30.
	Mueller relates to a steerable catheter, and its handle, and is therefore from an art which is the same as, or very highly analogous to, those of Applicant’s claims, Palme, and Mirzaee.  Mueller teaches, with reference to Fig. 2, showing an exploded view of the steering handle’s components (see the portion of Mueller’s Fig. 2, below)


, that for steering handles that include coaxial steering components which are in a male-female configuration, to separately hold an outer member (in Mueller, catheter 114; in Palme, outer coil 102; in Mirzaee, support 14, Fig. 1) and an inner push-pull wire (in Mueller, wire 122; in Palme, core wire 130; in Mirzaee, core wire 11), to construct the handle such that one of the first or second handle (Mueller, Fig. 2, 154, 156 are an outer handle) comprises a longitudinal slot along its body (Mueller, Fig. 2, slot 176), and the other of the first or second handle comprises a protrusion (Mueller, Fig. 2, pin 140) adapted to fit and slide along said longitudinal slot, and comprising a gear rotational actuator (Mueller, Fig. 2, threaded member 152) adapted to engage said protrusion and operate upon rotation a longitudinal relative displacement of said first and second handles (Mueller, col. 11, lines 21-27; col. 11, lines 44-55).  This configuration of elements assures that the relative movement between the pull wire and the catheter (in Mueller’s case) is only longitudinally linear and does not twist the catheter.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct a Palme/Mirzaee steering handle such that one of the first or second handle comprises a longitudinal slot along its body, and the other of the first or second handle comprises a protrusion adapted to fit and slide along said longitudinal slot, and comprising a gear rotational actuator adapted to engage said protrusion and operate upon rotation a longitudinal relative displacement of said first and second handles, as recited in Claim 30, because Mueller teaches doing so in order to assure that the relative movement between the pull wire and its outer member is only longitudinally linear and does not twist the outer member.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent App. Publ. No. 2017/0291008 describes a pin-and-slot configuration in Fig. 19.
	The balance of the documents cited with this Office Action relate generally to guidewire structures, guidewire handles, and catheter steering handles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is (571)272-0135. The examiner can normally be reached M-F 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit

https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM J. CERMAK/
Assistant Patent Examiner
Art Unit 3783



/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        09/28/2022